Citation Nr: 1718768	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a lumbosacral strain with radicular pain in both lower extremities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1972 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the matter was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

In the October 2009 rating decision, the RO continued a 20 percent evaluation for the Veteran's service-connected lumbosacral strain with radicular pain in both lower extremities.

In November 2014, the Board denied an evaluation in excess of 20 percent for the service-connected lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board. 

In September 2015 and April 2016, the Board remanded the appeal for further development.  As records were obtained and VA examinations conducted, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions). 

By September 2016 rating decision, the Appeals Management Center granted service connection for radiculopathy of the left lower extremity and right lower extremity secondary to the service-connected lumbosacral strain, at 10 percent each, effective August 10, 2009.





FINDINGS OF FACT

1.  During the period on appeal, the Veteran's service-connected lumbar spine disability did not result in forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Throughout the appeals period, forward flexion was never limited to less than 75 degrees and there was no ankylosis found.  The Veteran did not have any incapacitating episodes due to intervertebral disc syndrome.  

2.  The Veteran's radiculopathy of the bilateral lower extremities manifests in mild, incomplete paralysis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243, 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A September 2009 letter provided proper notice with regard to the increased ratings claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in October 2009, October 2012, October 2015, and May 2016.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Low Back Disability

Legal Criteria

The Veteran seeks a rating in excess of 20 percent for a lumbosacral strain with radicular pain in both lower extremities.

The Veteran's lumbar spine disability has been evaluated under the general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula (with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease is rated as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar (50 percent); 

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine (40 percent);

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height (10 percent)

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  There is no indication that the Veteran suffers, or has suffered for the pendency of this appeal, from incapacitating episodes as due to his low back condition.  As such, this criterion does not apply.

In determining the degree of limitation of motion for musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Facts and Analysis 

An October 2009 VA primary care record that noted the Veteran complained of pain radiating to his lower extremities and nycturia.  In a May 2016, a VA examiner opined that the nycturia was most likely due to benign prostatic hypertrophy rather than the lumbar spine condition.

In October 2009, the Veteran underwent a VA spine examination at which time the examiner noted he was working full time. The physical exam revealed the Veteran's ambulation was normal and he did not require any assistive devices for ambulation.  Range-of-motion testing revealed forward flexion to 75 degrees.  Extension was measured to 25 degrees.  Right and left lateral flexion and rotation each measured at 30 degrees.  The Veteran had normal symmetry of the spine.  He had a tender trigger point in the lower lumbar spine to palpations.  Both the Veteran's coccyx and buttocks were nontender.  With repetitive active range of motion, the Veteran did have a pain flare-up with forward flexion at 75 degrees and more mildly at 25 degrees of extension.  The VA examiner noted that the Veteran's major functional impact is chronic low back pain, decreased stamina and endurance with lower back pain flare-ups.  He did not experience any incapacitating episodes in the last year.  A neurological examination revealed that the Veteran was able to extend the quad muscles, squat and rise with some painful motion.  He did not have any diminished knee jerks, and the Veteran demonstrated decreased vibration and intact sensation perception down both legs and along the anterolateral thighs and down to the mid-calf level.  He did not have bowel or bladder incontinence.  The Veteran was diagnosed with Grade 1 anterolisthesis of L4 on L5 and L4-5 moderate spinal stenosis with radicular pain into both lower extremities.

In October 2012, the Veteran was afforded a second VA spine examination at which time he was noted to be working full time.  The diagnosis was degenerative disc disease at L4-5 with spinal stenosis.  The Veteran complained of flare-ups of lower back pain with stiffness in the morning and while working.  Range-of-motion testing revealed forward flexion to 80 degrees, with objective evidence of painful motion at 75 degrees.  Extension was measured to 25 degrees, with painful motion at 25 degrees.  Right lateral flexion and rotation each measured to 30 degrees with no evidence of painful motion.  Left lateral flexion was measured to 25 degrees, with painful motion at 25 degrees.  Left lateral rotation measured to 30 degrees with no evidence of painful motion.  The Veteran did not show additional limitation in range of motion following repetitive-use testing.  The examiner noted that guarding and/or muscle spasm was present but did not result in an abnormal gait or spinal contour.  The Veteran's muscle strength, reflex and sensory testing all revealed normal results.  The straight leg raising test was normal, and the Veteran did not show any signs or symptoms due to radiculopathy.  While the examiner noted that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine, he did not have any incapacitating episodes over the last 12 months due to IVDS.

VA medical records dated in August 2010, October 2010, and July 2012 noted positive Lasegue test findings.  A July 2012 VA primary care record noted an impression of sciatica.  VA medical records dated in November 2008, September 2009, October 2009, August 2010, October 2010, and July 2012 noted the Veteran's complaints of pain radiating to the lower extremities.

The Veteran appeared for a VA examination in October 2015.  Degenerative arthritis of the spine and spinal stenosis were noted.  The Veteran reported he has flare ups about once per month for about 2 days, in which he experiencing pain and has difficulty with heavy lifting and repetitive bending.  No functional loss was noted.  Forward flexion was to 90 degrees, extension to 25 degrees, right and left lateral flexion and rotation were 30 degrees.  Extension and left lateral rotation exhibited pain but no functional loss.  There was no evidence of pain with weight bearing.  Tenderness of the left lumbar muscles was observed.  There was no additional loss of function or range of motion after three repetitions.  Muscle spasm resulting in abnormal gait or abnormal spinal contour was noted.  No signs of radiculopathy were noted.  There was no ankylosis of the spine.  IVDS was not found.  The examiner noted that he reviewed the October 2009 examination and was not able to determine the nerve affected or the severity of the reported radiculopathy at that time.

The Veteran appeared for a VA examination in May 2016.  Degenerative arthritis of the spine and spinal stenosis were noted.  The Veteran reported he has flare ups which include pain with bending which resolves after rest.  No functional loss was noted.  Forward flexion was to 90 degrees, extension to 25 degrees, right and left lateral flexion and left lateral rotation were 30 degrees, right lateral rotation was 25 degrees; all range of motions exhibited pain.  There was no evidence of pain with weight bearing.  Tenderness of the bilateral lumbar muscles was observed.  There was no additional loss of function or range of motion after three repetitions.  Muscle spasm resulting in abnormal gait or abnormal spinal contour was noted.  There was no ankylosis of the spine.  IVDS was not found.  

The examiner noted radiculopathy in the right and left lower extremities of the sciatic nerve, manifesting as mild numbness and mild paresthesias and/or dysesthesias.  Severity of right and left sides were mild.  The examiner confirmed that the radicular symptoms were present throughout the appeals period.  The examiner explained that the current signs and symptoms of radiculopathy are tingling/decreased sensation in the feet/toes, decreased strength in the left great toe dorsiflexion.  Other signs/symptoms were negative on exam (such as straight leg raise and radiating pain into the legs), therefore the examiner stated that they have most likely resolved.

As detailed above, the evidence of record fails to show that during the period on appeal, the Veteran's service-connected lumbar spine disability resulted in forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Throughout the appeals period, forward flexion was never limited to less than 75 degrees.  The evidence also fails to show that the Veteran had any incapacitating episodes due to intervertebral disc syndrome.  Therefore, the Board finds that the evidence does not support a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability.

An October 2009 VA primary care record that noted the Veteran complained of pain radiating to his lower extremities and nycturia.  In a May 2016, a VA examiner opined that the nycturia was most likely due to benign prostatic hypertrophy rather than the lumbar spine condition, as such, the Board does not attribute to nycturia to the low back condition.

The Board accepts that the Veteran reports pain and stiffness in his lower back, as well as difficulty lifting and bending.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion or the functional equivalent of limitation of flexion required to warrant the next higher evaluation pendency of the appeal.  As such, the Board finds that the currently assigned evaluation is appropriate for the Veteran's low back disability.

The Board also concludes further that no additional rating for neurological residuals is warranted.  By September 2016 rating decision, the Appeals Management Center granted service connection for radiculopathy of the left lower extremity and right lower extremity for the sciatic nerve secondary to the service-connected lumbosacral strain, at 10 percent each, effective August 10, 2009, which encompasses the entire appeals period.  As such, the Board does not consider paralysis of the sciatic nerve while rating the Veteran's low back condition, as it would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Further, the Board notes that upon review of the record, no greater rating is warranted than 10 percent for each lower extremity for mild, incomplete paralysis, as the evidence does not show moderate, incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.

In sum, the Board finds the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the service-connected lumbar spine disability for the period on appeal.  Thus, the benefit of the doubt doctrine is not for application.

Rice Considerations

The record reflects that the Veteran is employed and he has not contended, nor does the evidence show that his back disability renders him unemployable.  The issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Extraschedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's low back disability with radicular pain in both extremities so as to warrant the assignment of a higher evaluation on an extra-schedular basis.  There is no showing that the Veteran's disabilities are manifested by symptomatology, to include low back pain, stiffness and limitation of motion, not contemplated by the rating criteria.  Accordingly, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for a lumbosacral strain with radicular pain in both lower extremities is denied. 




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


